Case 4:19-cv-00813-LPR Document 10 Filed 03/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

DUSTIN WARNOCK PLAINTIFF
vs. No. 4:19-cv-813-LPR
CAPITAL CITY TRAFFIC CONTROL, LLC, DEFENDANTS

and JAY MUNIZ

AFFIDAVIT

Before me, the undersigned authority, personally appeared JEFF BARNETT, who
being duly sworn, deposed as follows:

1. My name is Jeff Barnett. | am of sound mind, capable of making this
affidavit, and personally acquainted with the facts herein stated.

2. Sanford Law Firm engaged me to serve process on Defendants Capital City
Traffic Control, LLC, and Jay Muniz.

3. Specifically, Sanford Law Firm hired me to tape the Summonses,
Complaint, all current filings in this case, and the Court's Order permitting alternative
service on the door of Separate Defendant Jay Muniz’s residence (620 Grant County
Road 43, Sheridan, Arkansas 72150). Sanford Law Firm told me to tape two sets of
documents to Mr. Muniz’s door—one set of documents for Separate Defendant Jay Muniz
and one set for Separate Defendant Capital City Traffic, Control, LLC.

4. On March 23, 2020, | went to Mr. Muniz’s residence with the intent to tape

the above described items to his door.

Page 1 of 2
Dustin Warnock v. Capital City Traffic Control, LLC, et al.
U.S.D.C, (E.D. Ark.) Case No. 4:19-cv-813-LPR
Affidavit — Jeff Barnett
Case 4:19-cv-00813-LPR Document 10 Filed 03/31/20 Page 2 of 2

5. When | arrived at approximately 12:10 PM, | saw Mr. Muniz sitting in the
driver's seat of his red Dodge truck with the door open.

6. | approached Mr. Muniz and asked, “Are you Jay?” He responded, “That's
me.” He told me to stop walking toward him because he was sick.

i When | told Mr. Muniz that | had court papers for him, he told me to put them
on the ground and he would get them,

8. | put the two sets of documents on the ground near Mr. Muniz and left.

9. | took photographs of Mr. Muniz sitting in his truck near the documents |

placed on the ground. My photographs are attached to this Affidavit.

FURTHER AFFIANT SAYETH NOT. SXe

JEF NETT
STATE OF ARKANSAS | )
COUNTY OF PULASKI) |
Ae
d of of March, 2020.
we

fh
FEL Oee

olary Public

SUBSCRIBED AND SWORN to before me this

Josh Sanford
Pulaski County
Commission Number 12383023
Notary Public - Arkansas
My commission erpires Apr. 27, 2021

Page 2 of 2
Dustin Warnock v. Capital City Traffic Control, LLC, et al.
U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-813-LPR
Affidavit - Jeff Barnett
